UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8116


WARREN CUTHA HESTER, II,

                  Plaintiff - Appellant,

             v.

STATE OF WEST VIRGINIA; JOHN ALLEN HUTCHISON, Judge; KRISTEN
LEIGH KELLER, in her official and individual capacities,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:07-cv-00401)


Submitted:    December 16, 2008             Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Cutha Hester, II, Appellant Pro Se. John Michael Hedges,
BYRNE, HEDGES & LYONS, Morgantown, West Virginia; Douglas Pryor
Buffington, II, Chip E. Williams, PULLIN, FOWLER & FLANAGAN,
PLLC, Beckley, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren Cutha Hester, II, seeks to appeal the district

court’s    order       accepting    the    recommendation           of    the   magistrate

judge     and    denying       relief     on       his   42   U.S.C.      § 1983      (2000)

complaint.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.         United   States          v.   Hester,    No.    5:07-cv-00401

(S.W. Va. filed Sept. 18, 2008 and entered Sept. 19, 2008).                              We

dispense        with    oral    argument       because        the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                               2